UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 UNDER THE SECURITIES EXCHANGE ACT OF 1934 August 9, 2013 Commission File Number: 001-32292 RUBICON MINERALS CORPORATION ————— (Translation of registrant’s name into English) Suite 1540 – 800 West Pender Street, Vancouver, British Columbia, V6C 2V6, Canada ————— (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F:[]Form 20-F[x]Form 40-F Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1):[] Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7):[] SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. RUBICON MINERALS CORPORATION By: /s/ Robert Lewis Robert Lewis Chief Financial Officer Date: August 9, 2013 EXHIBIT INDEX Exhibit No. Description Rubicon Minerals Corporation’s Preliminary Economic Assessment for the F2Gold System, Phoenix Gold Project, Red Lake, Ontario Sébastien B. Bernier, P.Geo – Consent Glenn Cole, P.Geo – Consent Daniel Hewitt, P.Eng – Consent Stephen Taylor, P.Eng – Consent Pierre Roy, P.Eng – Consent Sébastien B. Bernier, P.Geo – Certificate Glenn Cole, P.Geo–Certificate Daniel Hewitt, P.Eng –Certificate Stephen Taylor, P.Eng – Certificate Pierre Roy, P.Eng - Certificate
